DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of Species A in each of Groups I-III in the reply filed on October 24, 2022 is acknowledged.  Applicant identified Claims 1-7, 10 and 18 as encompassing the elected species.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,381,107 to Armiger, hereinafter ARMIGER.
Regarding Claim 1, ARMIGER discloses a coarse crushing device (15 in Fig. 1; col. 2, line 34) comprising:
a rotary cutter portion (cutter wheels 46 in Figs. 3, 4 and 6; col. 3, line 9) tearing off a fiber-containing sheet (25 in Fig. 2; col. 2, line 46) in a first direction (cutter wheels 46 tear off paper stock 25 in an x-axis direction oriented in and out of the page in Fig. 6);
a roller portion (60 and 61 in Figs. 3, 4 and 6; col. 3, line 60) pinching the fiber-containing sheet (rollers 60 pinch paper stock 25 as shown in Fig. 6); and
a tearing portion (81 in Figs. 4 and 6; col. 4, line 62) provided between the rotary cutter portion and the roller portion (Fig. 4 shows cutter 81 provided between cutter wheels 46 and roller portion 60, 61), and having a plurality of blades (83 in Fig. 6; col. 4, line 63) tearing off the fiber-containing sheet in a second direction intersecting the first direction (cutting arms 83 tear off paper stock 25 in a z-axis direction oriented vertically in Fig. 6), wherein
the rotary cutter portion includes
a first rotating shaft member (55 in Fig. 6; col. 3, line 37) rotating about a first axis,
a second rotating shaft member (56 in Fig. 6; col. 3, line 38) rotating reversely to the first rotating shaft member about a second axis parallel to the first axis,
a plurality of first rotary cutters provided on the first rotating shaft member and rotating together with the first rotating shaft member (Fig. 4 shows a plurality of cutter wheels 46 which rotate on shaft 55), and
a plurality of second rotary cutters provided on the second rotating shaft member and rotating together with the second rotating shaft member (Fig. 4 shows a plurality of cutter wheels 46 which rotate on shaft 56),
the second rotary cutter is located between the first rotary cutters adjacent to each other (Fig. 4 shows cutter wheels 46 are interleaved on shafts 55 and 56),
the first rotary cutter is located between the second rotary cutters adjacent to each other (Fig. 4 shows cutter wheels 46 are interleaved on shafts 55 and 56),
the first rotary cutter and the second rotary cutter are separated from each other (cutter wheels 46 on shaft 55 are separated from cutter wheels on shaft 56), and
the roller portion includes a first roller (60 in Figs. 3, 4 and 6) and a second roller (61 in Figs. 3, 4 and 6) rotating in directions opposite to each other.
Regarding Claim 2, ARMIGER anticipates the coarse crushing device according to Claim 1 as explained above, and further discloses wherein
the first roller (60 in Fig. 4) rotates about a third axis parallel to the first axis (Fig. 4 shows roller 60 on a rotatable shaft parallel with shaft 55),
the second roller (61 in Fig. 4) rotates about a fourth axis parallel to the first axis (Fig. 4 shows roller 61 on a rotatable shaft parallel with shaft 56), and
the blade (83 in Fig. 4) of the tearing portion (81 in Fig. 4) crosses a virtual straight line ( see “L” annotation to Fig. 4 of ARMIGER) coupling a middle (see “M1” in the figure below) between the first axis and the second axis and a middle (see “M2” in the figure below) between the third axis and the fourth axis, when tearing off the fiber-containing sheet in the second direction.

    PNG
    media_image1.png
    404
    513
    media_image1.png
    Greyscale


Regarding Claim 3, ARMIGER anticipates the coarse crushing device according to Claim 1 as explained above, and further discloses wherein
the tearing portion (81 in Figs. 4 and 6) tears off the fiber-containing sheet when the fiber-containing sheet is pinched by the roller portion (60 and 61 in Figs. 3, 4 and 6).  Col. 4, lines 55-62 discloses ticket portion 47 of paper stock 25 is pinched by rollers 60 and 61 as slicer 81 shreds margins 51-53 as can be appreciated by Fig. 11.
Regarding Claim 4, ARMIGER anticipates the coarse crushing device according to Claim 3 as explained above, and further discloses wherein
the roller portion (60 and 61 in Figs. 3, 4 and 6) pinches the fiber-containing sheet passed through the rotary cutter portion(46 in Figs. 3, 4 and 6), and
rotation speeds of the first roller (60) and the second roller (61) are higher than rotation speeds of the first rotary cutter and the second rotary cutter.  Col. 3, lines 57-62 describe rollers 60 and 61 as “accelerating rollers” that accelerate movement of ticket portion 47 of paper stock 25 once cutter wheels 46 have cut the stock along lines 50 as shown in Fig. 11.
Regarding Claim 6, ARMIGER anticipates the coarse crushing device according to Claim 1 as explained above, and further discloses wherein
the tearing portion (81 in Figs. 3, 4 and 6) includes a roller (82 in Figs. 4 and 6; col. 4, line 63) provided with the blade (36 in Fig. 1) on an outer surface thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ARMIGER.
Regarding Claim 5, ARMIGER anticipates the coarse crushing device according to Claim 3 as explained above, and further discloses wherein
the rotary cutter portion (46 in Figs. 3, 4 and 6) tears off the fiber-containing sheet passed through the roller portion (60 and 61 in Figs. 3, 4 and 6).
ARMIGER does not expressly disclose rotation speeds of cutter wheels 46 being higher than rotation speeds of roller 60 and 61 as Claim 5 further specifies.  However, shafts 55 and 56 are driven by motor 33 (Fig. 4, col. 2, line 68) and the shafts which rotate rollers 60 and 61 are driven by separate motor 66 (Fig. 4; col. 3, line 66) such that ARMIGER expressly discloses a device capable of rotating shafts 55 and 56, and thus cutter wheels 46, at a higher speed than rollers 60 and 61.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to adjust the rotation speed of cutter wheels 46 to be higher than the rotation speed of rollers 60 and 61 in uses of the device where throughput speed through cutter wheels 46 is desirable to achieve a particular, desired outcome.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ARMIGER in view of Japanese Patent Document No. JP 2017-70926 A by Fujimori, hereinafter FUJIMORI.  Citation to FUJIMORI will be made to the European Patent Office (EPO) Espacenet English machine translation accompanying this action.
Regarding Claim 7, ARMIGER anticipates the coarse crushing device according to Claim 6 as explained above.  But, cutting arms 83 on slicer 81 are not expressly disclosed as being provided in a spiral shape as Claim 7 specifies.
FUJIMORI teaches a paper shredder (Fig. 1; ¶[0001]) with a lateral-cutting shredding part (2 in Figs. 1 and 2; ¶[0021]) positioned downstream from a longitudinal-cutting shredding part (1 in Figs. 1 and 2; ¶[0020]) to further shred paper (P in Fig. 2; ¶[0019]) passing through the longitudinal-cutting shredding part.  The longitudinal-cutting shredding part uses a pair of disk-like rotary cutters (1a and 1b in Fig. 1; ¶[0020]) to longitudinally cut paper fed between them.  The lateral-cutting shredding part uses a spiral rotary cutter (2a in Fig. 1; ¶[0021]) that works with a fixed cutter (2b in Fig. 2; ¶[0021]) to further shred the paper by lateral cutting.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to position cutting arms 83 of ARMIGER about wheel 82 of slicer 81 in a spiral pattern to further shred longitudinally-cut paper stock exiting cutter wheels 46 with lateral-cutting shredding by slicer 81 in the same way FUJIMORI teaches use of spiral rotary cutter 2a downstream from rotary cutters 1a and 1b to further shred paper P exiting from cutters 1a and 1b with lateral-cutting shredding by spiral rotary cutter 2a.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ARMIGER in view of German Patent Publication No. DE 197 26 033 A1 by Dieck et al., hereinafter DIECK.  Citation to DIECK will be made to the EPO Espacenet English machine translation accompanying this action.
Regarding Claim 10, ARMIGER anticipates the coarse crushing device according to Claim 1 as explained above.  ARMIGER is silent regarding distance between rotary cutter wheels 46 on shafts 55 and 56 as well as the distance between slicer 81 and rollers 60 and 61.  Therefore does not expressly disclose
a distance between the first rotary cutters adjacent to each other is 6 mm or less,
a distance between the second rotary cutters adjacent to each other is 6 mm or less, and
a distance between the tearing portion and the roller portion is 26 mm or less.
DIECK teaches a cutting mechanism for a document shredder (1 in Fig. 1; ¶[0021]) which uses parallel-mounted, interleaved cutting rollers (3 and 4 in Fig. 1; ¶[0021]) to shred documents passing therebetween.  The cutting disks (6 in Fig. 1; ¶[0022]) of the cutting rollers are gapped (7 in Fig. 1; ¶[0022]) at intervals equal to the thickness of the cutting disks as taught in ¶[0023].  The thickness of the cutting disks is taught as being approximately 4mm, and therefore teaches the gap distance between the disks is also approximately 4mm.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to space cutter wheels 46 of ARMIGER on shafts 55 and 56 with a gap distance of 4mm in the same way DIECK teaches spacing cutting disks 6 with a gap distance of 4mm to shred paper passing therethrough, therefore meeting the specificity of Claim 10 requiring the distance between the rotary cutters be 6mm or less.
The prior art reference combination of ARMIGER in view of DIECK does not expressly disclose the distance between slicer 81 of ARMIGER and its rollers 60 and 61 is specifically within the range of 26mm or less as Claim 10 requires.  However, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to space slicer 81 of ARMIGER from rollers 60 and 61 at a distance of 26mm or less since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case, the device of ARMIGER would not operate differently with the claimed distance, and Applicant places no criticality on the range claimed, indicating simply that the distance “may” be 26mm or less (specification ¶[0020]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ARMIGER in view of U.S. Patent Application Publication No. US 2016/0199847 A1 by Murayama et al., hereinafter MURAYAMA.
Regarding Claim 18, ARMIGER anticipates the coarse crushing device according to Claim 1 as explained above, but does not disclose it as part of a fiber treatment apparatus as Claim 18 specifies.
MURAYAMA teaches a sheet manufacturing apparatus (1 in Fig. 6; ¶[0067]) having a stacking unit (10 in Fig. 6; ¶[0067]) which feeds raw material containing fibers (Pu in Fig. 1; ¶[0045]) to a cutting unit (10a in Fig. 6; ¶[0067]) and transfers the shredded material to a treatment unit (30 in Fig. 6) that removes binder attached to the shredded material before it is sent to a forming unit (70 in Fig. 6; ¶[0067]) to form recycled paper.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute ARMIGER’s coarse crushing device anticipating Claim 1 for shredding device 10a of MURAYAMA in the fiber treatment apparatus of MURAYAMA to obtain the predictable result of a fiber treatment apparatus with a coarse crushing device according to Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY M. SELF can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        





/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725